Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges the amendment filed on August 26, 2021 including a new title.  However greater informative value in classifying and searching is sought.  Particularly since Applicant has a number of Branch Connector applications pending.   
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.

BRANCH CONNECTOR PRE-FILLED WITH SEALANT

Applicant’s arguments filed August 26, 2021, regarding the rejection of Claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Yaworski et al. (US 6,854,996)


The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 102 
Claims 1-5 and 7 are rejected under 35 U.S.C. 102(1) as anticipated by          Yaworski et al. (US 6,854,996).

With respect to Claim 1;   Yaworski et al. discloses a connector 100 to bring an object 5 into conduction, the connector comprising: a pair of fitting bodies 130, 140  fittable to each other [Fig. 4]; and a filler 160 with which at least one fitting body of the pair of fitting      bodies 130, 140 is loaded, a fitting body of the pair of fitting bodies 130, 140 includes: an 132] formed inside the fitting body 130 including a bottom surface [Fig 2 – just beyond 136A] to accommodate the object 5  together with the filler 160; and a receiving portion 144A to be adjacent to the accommodating        portion [Fig. 4] and receive the filler 160, the receiving portion 144A is formed on an outer surface of the fitting body 130, 140  and is a recess 144B exposed to an outside [Fig. 4], and the recess is adjacent to the bottom surface [Fig. 4]. 

With respect to Claim 2;   Yaworski et al. discloses the accommodating portion [bound by 132] accommodates an end of the object 5.

With respect to Claim 3;   Yaworski et al.  discloses the fitting body 130, 140  includes a braking portion 150 to be formed in the receiving portion 144A and prevent the filler 160 from moving to a side opposite to the accommodating portion [bound by 132] in the receiving portion 144A.

With respect to Claim 4;   Yaworski et al.  discloses the braking portion 150 is a protrusion portion protruding from a surface of the receiving portion 144A in a direction approximately orthogonal to a moving direction of the filler [Fig. 4].

With respect to Claim 5;  Yaworski et al.  discloses the braking portion 150 is a part in the receiving portion 144A where a width [Figs. 2, 4] in a direction approximately orthogonal to a moving direction of the filler narrows [to a U-shape] in the moving direction.

With respect to Claim 7;  Yaworski et al.  discloses a color of the fitting body is different from a color of the filler [Col. 6, line 45].
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                                   Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
[AltContent: textbox (VANESSA GIRARDI )]

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833